Citation Nr: 1621455	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-22 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and H.L.


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1986 to December 1986 and from July 1987 to August 1987.  He had additional periods of duty in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico that denied service connection for a left wrist and low back condition.  An April 2009 rating decision continued the denial.  

In February 2011, the Veteran testified at a hearing over which a now retired Veterans Law Judge of the Board presided while at the RO.  However, the recording device malfunctioned, and only a portion of the hearing was able to be transcribed.  That portion of the transcript has been associated with the claims file.  

In February 2012, the Veteran indicated that he wished to be scheduled for an additional hearing before a Veterans Law Judge sitting at the RO (Travel Board).  The case was then remanded by the Board in March 2012 so that the requested hearing could be scheduled.  The Travel Board hearing took place in July 2012, and a transcript been associated with the claims file.  The Veterans Law Judges who conducted the hearing is a signatory to this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record is shows that the Veteran has left wrist disabilities diagnosed as ganglion cyst and degenerative arthritis.  See April 2013 VA Examination Report.  Notably, a May 2013 rating decision granted service connection for ganglion cyst on radial aspect of the left wrist effective August 22, 2007.  The Veteran's left wrist claim has thus far been developed only on a direct service connection theory of entitlement.  However, in light of the decision granting service connection for ganglion cyst of the left wrist, secondary service connection theory of entitlement for degenerative arthritis of the left wrist must also be considered and addressed.  An opinion is warranted in this regard.  See Mayo Clinic Staff, Ganglion Cyst, Mayo Foundation for Medical Education and Research, 2016; accessed at http://www.mayoclinic.org/diseases-conditions/ganglion-cyst/symptoms-causes/dxc-20168589 (reporting that ganglion cysts are risk factors for the development of arthritis).

Furthermore, the September 2015 VA examination notes that the Veteran has symptoms of non service-connected carpal tunnel syndrome in the left hand and wrist.  However, a March 2015 note in the Veteran's VA treatment records reports that EMG image results were negative for left wrist carpal tunnel syndrome. Clarification is needed.    

During a September 2015 VA examination of the left wrist, the examiner noted that the Veteran had degenerative changes in the wrist and carpal tunnel syndrome that caused pain, numbness and tingling but that these conditions were "not related to the recurring ganglion cyst."  However, the examiner did not discuss whether the Veteran's service-connected left wrist ganglion cysts aggravated any of his other left wrist disabilities and the examiner did not provide a rationale for his opinion.  Thus a more complete VA opinion is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (explaining a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).

Regarding the Veteran's lower back claim, the Veteran was afforded a VA examination in April 2013.  The examiner opined that the Veteran's current multilevel degenerative disc disease with foraminal stenosis is less likely than not related to events of June 1998.  However, the examiner did not address the February 2010 note from the Veteran's private treatment records stating that spinal radiographs showed that the Veteran's lumbar spine presented a loss of height in the L5 vertebral body with adjacent endplate sclerotic changes that "may represent old injury."  As such, a new VA examination is warranted.  Stefl, 21 Vet. App. at 123.       

Finally, in the January 2013 remand, the Board noted that the Veteran testified during the July 2012 hearing that he injured his low back loading bags into a vehicle during two week annual training in route to Fort Carson.  Service treatment records dated in June 1998 show that the Veteran was treated for low back pain after feeling a twinge while lifting, but do not show whether the Veteran was on qualifying duty when the injury occurred.  There is no line of duty determination of record.  The remand directed the AOJ to obtain relevant service department records, including line of duty determinations.  38 U.S.C.A. § 5103A(c)(1) (West 2014).  The AOJ attempted to obtain said records; but it is not clear that the records do not exist, or that further efforts would be futile.  Accordingly, further efforts are required.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  The Board is required to ensure substantial compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Verify the Veteran's duty status in June 1998, when he reportedly injured his back and obtain any line of duty determination with regard to the back injury that the Veteran experienced on approximately June 16, 1998.  If the requested information is unavailable, a written determination should be included in the claims file. 

2. Once the development sought in the preceding paragraph has been completed, arrange for the Veteran to undergo a VA examination to answer the following questions:
 
(a) With respect to the left wrist disability, determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's degenerative arthritis and carpal tunnel syndrome of the left wrist (if present at any time since 2008) are caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected ganglion cysts of the left wrist.  Consider literature reporting that ganglion cysts are a risk factor for arthritis).  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

To the extent possible, the examiner should clarify whether the Veteran has had carpal tunnel syndrome of the left wrist at any time since 2008.  

(b) With respect to the Veteran's low back disability determine whether the Veteran's such disability is related to a disease or injury during qualifying service.  

The examiner must address the February 2010 note from the Veteran's private treatment records stating that the lower back diagnosis "may represent old injury."

The claims file including a copy of this Remand must be made available to, and be reviewed by, the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case considering all evidence since the last supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

